Mr. Justice Breese delivered the opinion of the Court: We do not consider any of the errors assigned on this record appear upon it, nor are the positions assumed by the plaintiff in error, tenable. The declaration pursues the form of the most approved precedents, and the plaintiffs therein make profert of the letters testamentary in the usual form. The rule is, undoubtedly, that a party cannot recover a greater sum as damages than he has laid in his declaration, but it is equally true that he may remit the excess and have judgment for the balance. The remittitur in this case was in apt time, and the amount remaining is the limit of the recovery. It seems to be admitted on both sides, and so the record indicates, that the sum of one hundred and fifty T3/r dollars was the amount remitted. If this be so, then the residue would be two hundred and forty-three TVo dollars, and not two hundred and seventy-three T5„\ dollars, for which the judgment was rendered; consequently, the j udgment is for a sum too large, and must be reversed, but as we have the data before us by which a correct judgment can be entered, a judgment will be entered here for the sum remaining after the remittitur was entered, which is two hundred and forty-three dollars and seventy-nine cents. For this sum the plaintiff below is entitled to judgment. The plaintiff in error will recover his costs. We may remark here, that amounts should not, in the judgment of a court, be entered in figures, but in all cases by letters. There is no safety in using figures for such purpose, as practiced in this case. It is not to be tolerated. Judgment reversed.